FILED
                               FOR PUBLICATION                                     JUL 14 2014

                                                                               MOLLY C. DWYER, CLERK
                               JUDICIAL COUNCIL                                 U.S. COURT OF APPEALS



                            OF THE NINTH CIRCUIT


IN RE COMPLAINT OF                                No. 14-90084

JUDICIAL MISCONDUCT                               ORDER



KOZINSKI, Chief Judge:

      An attorney alleges that a bankruptcy judge is showing some early signs of

dementia, such as slow reaction time, moodiness and memory problems.

      Pursuant to the Judicial Conduct and Disability Act, any person who

believes that a federal judge “is unable to discharge all the duties of office by

reason of mental or physical disability,” 28 U.S.C. § 351(a), may file a complaint

stating the reasons for his belief. Such complaints are rare, perhaps in part because

lawyers (who are in the best position to observe judicial behavior) are reluctant to

point an accusatory finger at judges before whom they appear. Nevertheless, such

complaints are welcome and encouraged, and we make every effort to keep the

identity of the complainant confidential, if he wishes not to be identified.

      Such complaints are also taken seriously, particularly where (as in this case)

the complainant specifies the particular behaviors that he believes are the result of
mental disability. This complainant was given an additional measure of deference

because he reports familiarity with the symptoms of dementia, having tended to a

family member who showed similar symptoms.

      Based on the complaint, therefore, I have undertaken a limited inquiry, as

authorized by Judicial-Conduct Rule 11(b). I was unable to inquire about the

particular instances in which complainant observed the alleged signs of dementia

because complainant doesn’t provide any transcripts or audio in support of his

allegations; nor does he point to a case or specify a date where the alleged signs

were discernible. Nevertheless, I have spoken to judges who have had repeated

recent opportunities to observe the subject judge in both private and public

settings. They observed none of the symptoms reported by complainant. I have

also spoken to judges who regularly review the subject judge’s work on appeal,

and they report that they have observed no decline in his performance. All these

judges expressed their continued confidence in the ability of the subject judge to

discharge his duties competently and with distinction.

      In addition, I reviewed appeals to the Ninth Circuit of the judge’s cases for

the last three years. No issues regarding the judge’s competency were raised by

the parties or evident from the appellate court’s disposition.

      Without more specific facts, complainant’s allegations are insufficient to

“raise an inference that . . . a disability exists.” Judicial-Conduct Rule 11(c)(1)(D);
see also 28 U.S.C. § 352(b)(1)(A)(iii). I nevertheless appreciate complainant’s

willingness to file a complaint and bring his observations to my attention. And, of

course, the matter is always subject to re-consideration if he or another member of

the public should come forward with more concrete evidence of mental or physical

disability.


       DISMISSED.